139 F.3d 904
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Patrick Q. FISCHER, Plaintiff-Appellant,v.TEL-AD AMERICA INC.;  Tel-Ad Advisors Inc.;  Hallmark YellowPages Selling Group Inc., dba Tel-Ad NationalMarketing Services, Inc.;  NationalManagement ServicesIncorporated,Defendant-Appellee.
No. 96-36079.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted* July 8, 1997.Order filed Dec. 17, 1997.Order withdrawn Feb. 10, 1998.Feb. 13, 1998.

Appeal from the United States District Court for the District of Oregon John Jelderks, Magistrate Judge, Presiding.
Before GOODWIN, REINHARDT, and RYMER Circuit Judges.
ORDER
Pursuant to the stipulation of the parties that the above entitled case has been settled while this appeal was pending, we dismiss the appeal as moot, and remand to the district court to determine whether the decision and judgment of that court should be vacated.  Dilley v. Gunn, 64 F.3d 1365 (9th Cir.1995).
APPEAL DISMISSED AND CAUSE REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3